Citation Nr: 0914116	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-30 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial rating for left parotidectomy 
scars, rated as 10 percent disabling from August 8, 2003, and 
rated as 30 percent disabling from August 11, 2008.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The Veteran had active service from July 1969 to August 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).   


FINDINGS OF FACT

1.  During the period from August 8, 2003, through August 10, 
2008, the left parotidectomy scars did not result in visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; two or three characteristics of 
disfigurement.  

2.  During the period from August 11, 2008, the left 
parotidectomy scars did not result in visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
four or five characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for initial ratings for left parotidectomy scars 
higher than 10 percent disabling from August 8, 2003, to 
August 10, 2008, or higher than 30 percent disabling from 
August 11, 2008, are not met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in October 2003, September 2004, and September 2007 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, this matter arose from a rating decision which 
granted a claim for service connection for the left 
parotidectomy scars.  The Veteran then filed a notice of 
disagreement with the rating which the RO had assigned.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran was afforded VA examinations.  He has not reported 
recent treatment.  He has declined a hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (disfigurement 
of the head, face, or neck), with visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement 
will be rated as 80 percent disabling.  With visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
the disability will be rated at 50 percent.  With visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
the disability will be rated at 30 percent.  With one 
characteristic of disfigurement the disability will be rated 
at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).  Unretouched color photographs are to be taken into 
consideration when evaluating under these criteria.  Id. at 
Note 3.

The 8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: Scar 5 or more inches (13 or 
more cm.) in length.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part.  Surface contour of scar elevated 
or depressed on palpation. Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note 1 (2006).

In a rating decision of February 2004, the RO granted service 
connection for left parotidectomy scars, and assigned a 10 
percent initial rating effective from August 8, 2003.  Later, 
the RO increased the initial rating to 30 percent, effective 
from August 11, 2008.

The only item of evidence relevant to the period between 
August 8, 2003 and August 11, 2008 is the report of a VA 
scars examination conducted in November 2003.  The report 
shows that the Veteran had a history of a parotidectomy in 
1983 for a benign tumor after having the mumps.  He said that 
his face was numb and it radiated to the midline.  There was 
no history of infection or injury causing the wound to scar.  
He reported that his current symptoms included having 
salivation that soiled the right side of his face when he 
ate.  This came from the scar.  On physical examination, the 
scar was linear, surgical, and well healed.  It was 4.5 
centimeters in length anterior to the left ear and 8 
centimeters posterior to the left ear.  Both of the scars 
were curving and had been well executed.  There was a 1 by 1 
centimeter nodule in the center of the posterior scar.  It 
was non tender, and was not discolored.  There was no pain on 
examination of the scar.  There was no adherence to the 
underlying tissue.  The texture of the skin was good, and was 
not irregular, atrophic, shiny or scaly.  The scar was 
stable.  There was no elevation or depression or the contour 
of the surface.  The scar was not superficial, but was 
instead deep throughout its length.  There was no 
inflammatory reaction, edema, or keloid formation.  The color 
of the scar was the same as the surrounding skin.  There was 
no gross distortion or asymmetry of any features.  There was 
no induration of inflexibility of the skin.  There were no 
limitations of motion or other limitations caused by the 
scar.  The diagnosis was scar, left pre and post auricular 
area of the face following parotidectomy.  Two color 
photographs were included with the report.  

Based on the foregoing report, the Board finds that during 
the period from August 8, 2003, through August 10, 2008, the 
left parotidectomy scars did not result in visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
the disability.  On the contrary, the examination report 
shows that such findings were not present.  Therefore, the 
criteria for a righting higher than 10 percent for that 
period of time are not met.  

The evidence relevant to the period of time from August 11, 
2008 includes the report of a VA examination conducted in 
August 2008.  The report shows that the Veteran had a scar 
around the left ear and some numbness on the left side of his 
face.  The Veteran described fluid leaking down from the left 
side of his face as he eats and after he eats.  The examiner 
noted that review of the medical information indicated a 
rather common side effect of parotidectomy was that the 
salivary nerves grow back after such surgery to enervate the 
sweat glands of the face.  Therefore, after eating or in 
anticipation of eating, when any person might salivate, in 
the person with the parotidectomy the salivary nerves 
stimulated the sweat glands and the fluid that coursed down 
the side of the face was actually sweat.  On examination, a 
small amount of copious sweat was observed 

Physical examination noted that the Veteran had a 9 
centimeter scar which was concaved forward.  At the top of 
this it met the top posterior aspect of the ear and coursed 4 
centimeters down the ear.  At the apex, there was elevated 
soft tissue which was cartilaginous and elevated .7 
centimeters just superior to the ear and anterior where it 
then connected to a 3.5 centimeter long transverse scare 
forward toward his face.  The 3.5 centimeter transverse 
margin was depressed by .3 mm.  It was adherent to the 
underlying tissue just in a very narrow margin of the scare 
and only in that slightly depressed line were there was 
minimal loss of soft tissue.  There was no breakdown of the 
scar.  There was very slight hyperpigmentation, and it was 
slightly pink.  There was no loss of underlying tissue, and 
was there was no adherence to underlying tissue.  The 
diagnoses included facial scar resulting from parotidectomy, 
and Fry's syndrome with evidence of copious sweat production 
with stimulation of the salivary nerve such as occurs in 
anticipation of eating which fits completely the history 
obtained from the Veteran of having what he presumed to be 
leakage, but was in fact copious sweating on the left side of 
the face.  The diagnoses also included mild degree of 
numbness adjacent to the left ear both anteriorly and 
posteriorally and the examiner noted that it was impossible 
to separate whether it is due to the left parotidectomy or 
the scar, but was clearly due to the surgical procedure which 
had resulted in manipulation of the nerves, parotid, and the 
skin.  

Also of record are written statements dated in October 2007 
from the Veteran's son and daughter.  The son stated that he 
had seen a liquid leak from the area around the scar on the 
Veteran's neck when he ate a meal.  He also stated that the 
around the scar was a little unsightly.  The daughter stated 
that the scar was rugged and leaked when the Veteran at big 
meals.  

Based on the foregoing evidence, the Board finds that during 
the periods from August 11, 2008, the left parotidectomy 
scars did not result in visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; four 
or five characteristics of disfigurement the disability.  
Accordingly, the Board concludes that the criteria for a 
higher initial ratings for left parotidectomy scars, rated as 
10 percent disabling from August 8, 2003, and rated as 30 
percent disabling from August 11, 2008, are not met.


ORDER

Entitlement to a higher initial rating for left parotidectomy 
scars, rated as 10 percent disabling from August 8, 2003, and 
rated as 30 percent disabling from August 11, 2008 is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


